
	

114 HR 566 IH: Technology-Enabled Education Innovation Partnership Act
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 566
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Honda introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To award grants to improve equality of access to technology-enabled education innovations and
			 understanding of how partnerships of educational agencies and research
			 institutions design and implement such innovations in ways that improve
			 student outcomes, and for other purposes.
	
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Technology-Enabled Education Innovation Partnership Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Title I—Technology-enabled education innovation partnership program.
					Sec. 101. Grants.
					Sec. 102. Report and evaluation.
					Sec. 103. National technology activities.
					Title II—Technology innovation research centers.
					Sec. 201. Establishment of a Technology Innovation Partnership Coordinating Center.
					Sec. 202. Establishment of Advanced Learning Technology Research and Development Centers.
					Title III—Availability of funds
					Sec. 301. Availability of funds.
			2.Findings and purposes
 (a)FindingsCongress finds the following: (1)Technology and the Internet have transformed nearly every aspect of both the global economy and our daily lives. In a technology-rich world, no amount of memorizing information will make a student competitive in the global labor market. America needs an education system that supports students from all walks of life in becoming inquisitive, resourceful thinkers who use technology to pursue knowledge, collaborate across geographic and cultural boundaries, acquire new skills, and solve complex problems.
 (2)Equality and equity of access is more than access to the same hardware, software, and broadband connections. It includes access to the best digital learning resources and access to teachers who know how to orchestrate the use of these resources in ways that inspire students and produce better learning outcomes.
 (3)Technology by itself will not improve student outcomes. What is needed are carefully designed innovations that include not just technology but also good learning content, effective instructional strategies, supports for teachers and school systems figuring out how to use the new approach, and the capacity to collect, analyze and reflect on data that will show whether or not the innovation is having the intended effects.
 (4)Effective learning technology implementations addressing the challenging aspects of language arts, mathematics and science that all students are expected to master. This will require partnerships among education agencies, education researchers, and technology developers with the common goal of harnessing technology to provide opportunities for deeper learning to students who would not otherwise experience them.
 (b)PurposesThe purpose of this Act is to— (1)accelerate the development of technology-supported innovations that improve student learning and educational attainment; and
 (2)promote the use of technology-supported innovations that improve student outcomes in classrooms serving high-need students.
 3.DefinitionsIn this Act: (1)ESEA termsThe terms local educational agency, professional development, and State educational agency have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Eligible partnershipThe term eligible partnership means a partnership that— (A)shall include—
 (i)not less than one— (I)State educational agency; or
 (II)local educational agency; and (ii)not less than one research and evaluation partner; and
 (B)may include other necessary partner organizations, as determined by the Secretary (acting through the Office of Innovation and Improvement), including technology developers or vendors, technical assistance providers, and education associations.
 (3)High-need studentThe term high-need student means— (A)a student from a family living below the poverty level for the most recent fiscal year for which satisfactory data are available;
 (B)English language learners; and (C)students with disabilities.
 (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (5)Meta-analysisThe term meta-analysis means a statistical technique for combining the results of multiple independent studies of the same or similar phenomena in order to provide a more precise estimate of the treatment effect.
 (6)Research and evaluation collaboratorThe term research and evaluation collaborator means as an institution of higher education, a nonprofit research organization, or an established evaluator of educational programs that—
 (A)is not a member of an eligible partnership; (B)is independent of a State educational agency; and
 (C)has demonstrated capacity to— (i)conduct valid and objective social science research on the relationship between technology-enabled education innovation programs and outcomes, mediated by qualities of implementation; and
 (ii)provide timely empirical feedback that contributes to improving technology-enabled education innovation.
 (7)Research and evaluation partnerThe term research and evaluation partner means an institution of higher education or a nonprofit research organization in an eligible partnership that is responsible for—
 (A)designing and conducting an evaluation of the extent to which the partnership’s innovation leads to better outcomes for students; and
 (B)researching the way in which the innovation is implemented in different settings and with different kinds of students, and the relationship between implementation practices and differences in student outcomes.
 (8)SecretaryThe term Secretary means the Secretary of Education. (9)Technology-enabled education innovation programThe term technology-enabled education innovation program means an educational intervention that—
 (A)employs information technology, best available knowledge about how people learn, and an understanding of how programs are implemented in education settings; and
 (B)may be implemented at scale with reasonable costs, with the ratio of expected benefits to costs being significantly superior to that for existing approaches.
				ITechnology-enabled education innovation partnership program.
			101.Grants
 (a)Program authorizationFrom the amounts appropriated under section 103 after making a reservation under subsection (b) of such section, the Secretary of Education is authorized to award grants, on a competitive basis, to eligible partnerships to design, implement, refine, and scale technology-enabled education innovation programs.
				(b)Application
 (1)In generalAn eligible partnership desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
 (2)Application contentsAn application described in paragraph (1), shall, at a minimum— (A)include a description of how the eligible partnership proposes to use the grant funds to implement a technology-enabled education innovation program;
 (B)list the objectives of the technology-enabled education innovation program; (C)provide a budget for the use of the grant funds;
 (D)describe the evaluation plan and assessment measures for the technology-enabled education innovation program; and
 (E)provide such additional assurances and information as the Secretary determines to be necessary. (c)Awards (1)Minimum and Maximum Grant AmountA grant awarded under this section shall be not less than $300,000 and not greater than $1,000,000 for each fiscal year.
 (2)DurationA grant under this section shall be awarded for a period of 3 years. (3)Extension (A)Duration and amountA grant awarded under this section may be extended for an additional 2 years in an amount determined appropriate by the Secretary.
 (B)Progress and peer reviewAn extension of a grant awarded to an eligible partnership under this section shall be contingent upon evidence of progress and capacity for scaling the technology-enabled education innovation program carried out by the partnership with the grant funds, as determined by a peer review process conducted by the Secretary.
 (d)Preference points for matching fundsThe Secretary may award up to 10 percent in competitive preference points to an eligible partnership in which the State educational agency or local educational agency partner provides 10 percent or more matching funds to cover the cost of the activities funded by a grant awarded under this section.
 (e)Required use of fundsAn eligible partnership that is awarded a grant under this section shall use such grant to carry out a technology-enabled education innovation program—
 (1)under which 75 percent or more of students taking part in such program attend a school in which 50 percent or more of the student body is eligible for free or reduced-price lunches (under the Richard B. Russell National School Lunch Act (42 U.S.C. 1761)); and
 (2)that at a minimum— (A)uses technology to address curriculum content and instructional strategies that support science, language arts, or mathematics, in accordance with career and college ready standards and 21st century skills;
 (B)demonstrates that sufficient technological infrastructure (which may include connectivity, end user devices, servers, peripherals, or other technology directly related to the technology-enabled innovation) is, or will be, available in the schools participating in the partnership grant to implement the innovation program successfully;
 (C)measures student learning outcomes aligned to the objectives of such innovation program; and (D)provides teachers with professional development to increase their knowledge and skill related to educational content, pedagogical techniques, and how to use technology effectively in support of learning, which will enable teachers to have the skills and knowledge to implement the innovation program’s instructional strategies with the intended level of frequency and with fidelity to the learning principles on which the innovation is based.
						102.Report and evaluation
 (a)Annual report requiredAn eligible partnership shall submit an annual report to the Secretary detailing— (1)all activities undertaken by the eligible partnership using grant funds;
 (2)student learning outcomes; and (3)refinements planned for the technology-enabled education innovation program based on analysis of student learning outcome data.
 (b)Independent evaluationData used in the report shall be gathered and evaluated by a research and evaluation collaborator. (c)Alternative measures (1)AssessmentMeasures to evaluate under subsection (b) the academic achievement of students enrolled in a technology-enabled education innovation program may include alternative measures such as student enrollment in advanced course options, consistent completion of homework, or other alternative measures that the Secretary may prescribe, except that if no suitable alternate measure exists to capture outcome data of national significance, an eligible partnership may develop a new measure.
 (2)ReliabilityAn eligible partnership shall demonstrate that the alternative measures of academic achievement are reliable and valid for the purpose for which such measures are used.
					(d)Data sets
 (1)In generalNot later than 3 years of carrying out the innovation program established under this section, an eligible partnership shall provide a data set containing student records to a Technology-Enabled Education Innovation Partnership Coordinating Center established under section 201.
 (2)Data elementsA data set described in paragraph (1)— (A)shall contain—
 (i)a record with an assigned student number for each student participating in the innovation program carried out by the eligible partnership and—
 (I)information sufficient to determine which innovations were experienced by the student and to analyze the quantitative education outcomes that were measured for that student;
 (II)student demographic data that will permit subgroup analyses, including by gender, racial or ethnic group, disability status, economic disadvantage, English language proficiency, and migrant status; and
 (III)such other information that the Secretary may require based on the specifications determined under section 201(b)(1) and that is common to all technology-enabled education innovation programs; and
 (B)may not include any personally identifying information. 103.National technology activitiesFrom the amounts appropriated under section 4 to carry out this title, the Secretary shall reserve 5 percent for the support of national technology activities that share information across technology-enabled education innovation programs funded under this title, such as support for better dissemination of information across such innovation programs to national audiences, by—
 (1)conducting a study of new approaches to using technology to enhance education outcomes as needed to support making policy around educational technology;
 (2)disseminating on the Internet for all State educational agencies and other interested parties findings concerning the conditions and practices associated with the use of technology in schools; and
 (3)providing technical assistance to assist State educational agencies and local educational agencies in applying research-based knowledge to implementing technology in schools.
				IITechnology innovation research centers.
			201.Establishment of a Technology Innovation Partnership Coordinating Center
 (a)Establishment of CenterThe Secretary shall establish a Technology-Enabled Education Innovation Partnership Coordinating Center for the purpose of creating and promoting use of a Web-accessible archive of the data sets gathered from eligible partnerships under section 102(d).
 (b)RequirementsThe Secretary shall direct the center established under subsection (a) to— (1)convene a panel of experts in learning technology, educational improvement, and research methods to specify a set of common data elements required to be submitted by eligible partnerships under section 102(d);
 (2)provide technical assistance to such eligible partnerships around data submission, data security, and privacy protection;
 (3)conduct meta-analyses and other syntheses of the data produced by such eligible partnerships; and (4)allow independent researchers access to the data.
					202.Establishment of Advanced Learning Technology Research and Development Centers
 (a)Establishment of centersThe Secretary, in consultation with the Director of the National Science Foundation, shall establish and oversee one or more advanced learning technology research and development centers to address the priorities and grand challenges for learning technology set forth in the 2010 National Education Technology Plan, Transforming American Education: Learning Powered by Technology published by the Office of Educational Technology of the Department of Education.
 (b)RequirementsA center established under subsection (a), for the purpose of advancing learning technology evaluation and assessment, shall—
 (1)design and validate an integrated system for designing and implementing valid, reliable, and cost-effective assessments of important college- and work-relevant complex skills, such as critical thinking, problem solving, effective communication, collaboration, creativity, and innovation, across academic disciplines;
 (2)design and validate an integrated approach for capturing, aggregating, mining, student learning, and financial data, and sharing content cost-effectively for multiple purposes across multiple learning platforms and data systems; and
 (3)report data to the Secretary on the designs and validations carried out under paragraphs (1) and (2) in an expedited manner and make such data publicly available within 1 year of carrying out such designs and validations.
					IIIAvailability of funds
 301.Availability of fundsFor fiscal year 2016 and for each succeeding fiscal year not less than 10 percent of the amount appropriated for such fiscal year for the Office of Innovation and Improvement of the Department of Education shall be available to carry out this Act.
			
